 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11 E4HATS.COM INC., a California           Case No. 8:19-cv-00864-AG (DFMx)
   corporation,
12
                Plaintiff,                 ORDER GRANTING STIPULATED
13                                         REQUEST FOR DISMISSAL WITH
         vs.                               PREJUDICE
14
   GRAVITY TRADING, INC., a
15 California corporation; and DOES 1
   through 10, inclusive,
16
                Defendants.
17
18
19
20
21
22
23
24
25
26
27
28

     2835/033984-0005
     14221222.1 a09/26/19
 1             Pursuant to the Notice of Settlement and Stipulated Request for Dismissal
 2 With Prejudice filed by Plaintiff e4Hats.com Inc. (“Plaintiff”) and Defendant
 3 Gravity Trading, Inc. (“Defendant”) (collectively, the “Parties”), by and through
 4 their respective counsel of record,
 5             IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:
 6             1.           Pursuant to the Parties’ settlement agreement and stipulation, and
 7 Federal Rule of Civil Procedure 41(a)(1)(A)(ii), all claims, counterclaims and
 8 defenses asserted in this action are hereby dismissed with prejudice.
 9             2.           All Parties are to bear their own costs and fees.
10             3.           The Court shall retain jurisdiction over this matter subsequent to the
11 dismissal of the action for the purpose of enforcing the Parties’ settlement agreement.
12
13             IT IS SO ORDERED.
14
15 Dated: September 27, 2019                          __________________________________
16                                                    Hon. Andrew J. Guilford
                                                      United States District Court Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                                                      [PROPOSED] ORDER GRANTING
     2835/033984-0005
                                                                STIPULATED REQUEST FOR DISMISSAL
     14221222.1 a09/26/19                             -1-                         WITH PREJUDICE
